Case 1:19-md-02915-AJT-JFA Document 1363 Filed 05/21/21 Page 1 of 1 PageID# 21126




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


   IN RE: CAPITAL ONE CONSUMER                          )
   DATA SECURITY BREACH LITIGATION                      )      MDL No. 1:i9md2915(AJT/JFA)
                                                        )

                                               ORDER


          On May 14, 2021,the Capital One defendants filed a motion for protective order

   regarding 30(b)(6) deposition on remediation (Docket no. 1322) and a memorandum in support.

   On May 17,2021,the Capital One defendants filed an amended notice of hearing for Friday,

   May 21, 2021 at 10:00 a.m. On May 18, 2021,the court set the hearing on the motion for

   protective order for Friday, May 21, 2021 at 11:15 a.m. through ZoomGov video conferencing

   service. On May 19, 2021, plaintiffs filed an opposition to the motion for protective order. The

   next day,the Capital One defendants filed a reply.

          Having reviewed the motion, memorandum in support, opposition, and reply, and

   considered the arguments of counsel, and for the reasons stated during the hearing on May 21,

   2021, it is hereby

          ORDERED that the Capital One defendants' motion is granted.

          Entered this 21st day of May,2021.
                                                        John F. Anderson

                                                        John F. Anderson
   Alexandria, Virginia                                 United States Magistrate Judge
